Name: Commission Regulation (EEC) No 3405/92 of 26 November 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 92 Official Journal of the European Communities No L 346/27 COMMISSION REGULATION (EEC) No 3405/92 of 26 November 1992 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 3098/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. t Article 2 This Regulation shall enter into force on 7 December 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, .26 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289 , 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7 . 1992, p. 59. (3) OJ No L 52, 27. 2 . 1992, p. 37. (4) OJ No L 311 , 28 . 10 . 1992, p . 32. No L 346/28 Official Journal of the European Communities 27. 11 . 92 ANNEX to the Commission Regulation of 26 November 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) Week No 49 Week No 50 Week No 51 Week No 52 CN code from 7 to from 14 to from 21 to from 28 December 1992 to 13 December 1992 20 December 1992 27 December 1992 3 January 1993 0204 30 00 154,568 160,823 167,063 171,848 0204 41 00 154,568 160,823 167,063 171,848 020442 10 108,198 112,576 116,944 120,294 0204 42 30 170,025 176,905 183,769 189,033 0204 42 50 200,938 209,070 217,182 223,402 0204 42 90 200,938 209,070 217,182 223,402 0204 43 00 281,314 292,698 304,055 312,763 0204 50 51 154,568 160,823 167,063 171,848 0204 50 53 108,198 112,576 116,944 120,294 0204 50 55 170,025 176,905 183,769 189,033 0204 50 59 200,938 209,070 217,182 223,402 0204 50 71 200,938 209,070 217,182 223,402 0204 50 79 281,314 292,698 304,055 312,763 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89 , (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.